 608DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAir Express International CorporationandFreightDrivers,Warehousemen and Helpers LocalUnion No. 390,an affiliate of InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,AFL-CIO.Case 12-CA-12758June 30, 1988DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn December 15, 1987, the General Counsel ofthe National LaborRelations Board issued a com-plaint alleging thattheRespondent has violatedSection 8(a)(5) and (1) of the National Labor Rela-tionsAct byrefusingthe Union's request to bar-gain followingthe Union's certification in Case 12-RC-6715. (Official noticeis takenof the "record"in the representationproceeding as defined in theBoard'sRules and Regulations,Secs.102.68 and102.69(g);FrontierHotel,265 NLRB 343 (1982).)The Respondent filedits answeradmitting in partand denying in part theallegationsin the com-plaint.On January 25, 1988, the General Counsel filed aMotion for SummaryJudgment.On January 27 theBoard issuedan ordertransferringthe proceedingto the Board and a Notice to Show Cause why themotionshould not be granted. The Respondentfiledan opposition to the General Counsel'sMotion forSummary Judgmentand cross-motionfor revocation of the certification.The National LaborRelations Board has delegat-ed itsauthority in thisproceedingto a three-member panel.Rulingon Motion for Summary JudgmentThe Respondentdenies its allegedrefusal to bar-gain,'and alsoattacks the validity of the certifica-iIn its answer the Respondent denies that it has information sufficientto admit or deny the allegations of the complaint concerning the filingand service of the charge The answer further denies that the Union isthe exclusive bargaining representative of employees in the unit,that theUnion has requested bargaining,and that the Respondent has violated theAct by refusing to bargain.Concerning the Respondent's qualified denial of the allegations of thecomplaint relating to the filing and service of the charge,we note thatthe exhibits accompanying the General Counsel's motion include (I) acopy of the Regional Director's letter to the Respondent,dated Novem-ber 13, 1987, and marked,"CERTIFIED MAIL-RETURN RECEIPTREQUESTED," stating that the charge in this case has been filed andthat a copy of the charge is enclosed; and (2)a copy of a letter from theRespondent's counsel to the Regional Office,dated December 11, 1987 (4days prior to the issuance of the complaint),stating(inter alia)that "theinstant charge is without merit."Although the exhibits contain no returnreceipt establishing that service of the charge was perfected,neither isthere any indication that the charge was not delivered to the RespondentMoreover,the Respondent does not specifically deny having been servedwith the charge,itdenies having information sufficient to admit or denyeitherthe filingorthe service of the charge (or the dates thereof) Al-tion on the basis of its objections to the election inthe representation proceeding. Specifically, the Re-spondent alleges that during the critical period be-tween the filing of the petition and the election,rumors circulatedamongemployees in the unitfalsely attributing to Silver, the Respondent's oper-ationsmanager,statementsindicatinganimustoward persons of Cuban origin (who made up amajority of the unit employees). Thus, according tothe credited testimony, Silver was alleged to havesaid, inter alia, that "these four f- Cubans won'tdo this to me"; "the f- Cubans were not going toput the Union in there," and even that he "[Silver]was going to terminate all the f- Cubans." TheRespondent contends that those rumors, by inflam-ing ethnic animosities and making the employeesbelieve that Silver would retaliate against them, de-stroyed the "laboratory conditions" necessary for avalid election.2All representationissuesraised by the Respond-ent were or could have been litigated in the priorrepresentation proceeding.The Respondent doesnot offer to adduce at a hearing any newly discov-ered and previously unavailable evidence, nor doesitallegeany special circumstances that would re-quire the Board to reexamine the decision made inthe representation proceeding.However, the Respondent, citing the EleventhCircuit'srecent decisioninM & M Supermarkets v.NLRB, 3contends that the Board in the representa-though theRespondentmay lack first-hand, personal knowledge of thefiling of the charge, or of the date of filing,the matterof theservice ofthe charge surely is within its knowledge, and therefore it is not unrea.sonable to suppose that,if the charge had not been served,the Respond-ent would have explicitly so stated in its answeror would havepursuedthis denial further in response to the Motion for Summary Judgment Onthe basis of all the foregoing, we conclude that there is no genuine issueof factconcerning the serviceof the chargeConcerning the Respondent'sdenial of havingreceiveda request tobargain and having refusedto doso,we note that the exhibitsappendedto the motion include(1) a copy of acertifiedletter from the Union'scounsel to the Respondent, dated October27, 1987,demanding bargain-mg; (2) acopyof a letter from the Respondent's counsel tothe Union'scounsel,dated November 5, 1987,stating that the Respondent"declines"to recognize and bargain with the Union,and (3)counsel for the Re-spondent'sDecember11,1987letter to the BoardOffice (discussedabove),stating that the Respondent "declines" to recognize and bargainwith the Union The Respondent's answer also admits that the Respond-ent issued"a document dated November5, 1987, to which theBoard isreferred for a true and accurate recitation of its contents"From all theabove,we conclude there is no genuine issue of fact that the Union did,indeed,make a demand for bargaining that was refused by the Respond-entAlthough the Respondent denies that the Union has been the exclusiverepresentative pursuant to Sec. 9(a) of the unit employees since August20, 1987,ithas admitted the appropriateness of the unit and the issuanceand correction of the certificationIn any event,in its opposition to the Motion for Summary Judgment,the Respondent does not rely on any of the above denials,but insteadargues only that the election should be set aside because of certain alleg-edly inflammatory remarks of an ethnic nature made during thecriticalperiod beforethe electionAccordingly,we find that the Respondent'sdenials raise no material issues of fact warranting a hearing.2GeneralShoe Corp,77 NLRB 124, 127 (1948)3 818 F.2d 1567 (1987)289 NLRB No. 78 AIR EXPRESSINTERNATIONAL CORP.tion proceeding erred in failing to apply the stand-ard for evaluating potentially inflammatory state-ments based on race, as set forthinSewellMfg.Co.4Wedisagree,because we are satisfied that thehearingofficer,whose report was adopted by theBoard in all relevant respects,did applySewelltothe rumors at issue here.Aftersummarizing theSewellstandard set forth in footnote 4, the hearingofficer found that those rumors were based on astatement actually made by Silver;5that the Uniondid not make the statementpart ofitscampaign;that there was no systematic attempt to inject the"racial"issue into the campaign;but that the em-ployees probably had blown the statement out ofproportion in the retelling of it.Thus, the hearingofficer not only applied theSewellstandard 6 butalso properly found that,under that standard, therumors imputing ethnic prejudice to Silver did notwarrant setting aside the election.?4 138 NLRB66 (1962).InSewellthe Board announced thatSo long,therefore,as a party limits itself totruthfullysetting forthanother party's position on matters of racial interest and does not de-liberately seek to overstress and exacerbate racial feelingsby irrele-vant,inflammatory appeals,we shall not set aside an election on thisground.However,the burden will be on the party making use of aracialmessage to establish that it was truthful and germane, andwhere there is doubt as to whether the total conductof such party iswithin the described bounds,the doubtwill be resolvedagainst hum.Id at71-72 (emphasisin original).6TheRespondent contends that the hearing officer held that Silverdid not make any anti-Cuban remarks. That contention misstates some-what the hearingofficer's actual findings,which were, in pertinent part.It is the finding of the undersigned that Silver did make a state-ment in effect stating what has been imparted(sic] tohim.I do notfeel it was borne ofmalicebut merely an attemptby Silver torespondto a question as to who was involved in the organizing drive 2424 The thrustof the Employer's argument at the hearing and in itsbriefwas that it would be implausible and illogicalfor Silver tomake an anti-Cuban,bigoted remark,and I agree.I find theintentwas not anti-Cuban.In effect,Silver by responding in this mannerconveyedto the person who asked the question,that he was awareof whowas behind the organizing drive, as identified as Cuban andhis displeasure with them for this activity.(Emphasis added)It is apparent that the hearingofficerfound that, irre-spectiveof Silver'sattitude toward Cubans,Silverwas overheard tomake a remark that was interpreted as anti-Cuban.6The hearingofficerdid set forth the Board's standard for determin-ing whether to invalidate an election becauseof "third party"conduct,i.e.,whether the conduct created a general atmosphere of fear and repris-al, rendering a freechoice ofrepresentative impossibleSee,e g.,PriceBros Co,211 NLRB822, 823(1974)However,the hearing officer madeno finding concerning whether such an atmosphere of fear and reprisalhad been created in this case Instead, he turned to a discussionofSewelland found the conduct in question here to have been unobjectionableunder theSewellanalysis.7We also reject the Respondent's contentionthatM & M Supermar-ketsrequires that the election in this case be set aside.InM Bc M Super-markets,a prounion employee deliberately injected thesubject ofreligioninto the campaign by making gratuitous remarks concerning the employ-er's religion;the courtof appeals found those remarksto be soinflamma-toryas to invalidate the electionHere,by contrast,the employeesmerely repeated (with varying degrees of accuracy) the claim by Vas-quez,an employee of another company,that he had overheard Silver saythat he had no problems with Puerto Ricans, and that the only problemshe had were with the"f- Cubans" who were trying to cause problemswith the union matter in the warehouse.Thus,to the extent ethnic con-cerns were introduced into the campaign,theywere introducedby Silverhimself,not by the employeesSeeSingerCo,191NLRB 179, 180 (1971)609We therefore find that the Respondent has notraised any representation issue that is properly liti-gable in this unfair labor practice proceeding. SeePittsburgh PlateGlass Co. v. NLRB,313 U.S. 146,162 (1941).Accordingly,we grant the Motion forSummary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Respondent,aDelaware corporation, en-gages in the business of air freight forwarding at itsfacility inMiami,Florida,where in the 12 monthspreceding the issuance of the complaint,itderivedrevenues in excess of $50,000 from the transporta-tion of freight and commodities from the State ofFlorida directly to points outside the State.Wefind that the Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Actand that the Union is a labor organi-zationwithin the meaning of Section2(5) of theAct.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held May 8, 1986, theUnion was certified August 20, 1987, as the collec-tive-bargaining representative of the employees inthe following appropriate unit:All drivers and warehousemen; excluding allsupervisors, office clerical employees,manage-rial,confidential employees, and guards as de-fined in the Act.On October 8, 1987, the Board issued an order cor-recting the certification by striking the unit just de-scribed and substituting the following appropriateunit:(declining to set aside election on the basis of inaccurate rumors that theemployer's attorney was anti-Spanish,when the rumors arose out of amisunderstanding concerning the attorney'sprecipitous ejection of aSpanish-language interpreter from the polling area)InNLRB Y. Bancroft Mfg.Co., 516 F.2d 436 (5th Cir. 1975), cartdenied 424U S 914 (1976), a union organizer warned black employeeson several occasions that"if the blacks did not stay together and theUnion lostthe election,all the blackswould be fired."516 172d at 440The courtof appeals found those statements,although untrue,not to beracially inflammatory,or even to constitute attempts to incite racial pas-sions, id at 442-443, and therefore that they did not invalidate the elec-tionHere,a fortiori,we found notonly that nosystematic attempt wasmade to inject ethnic issues into the campaign, but also that rumors aboutthe Respondent's attitudes or intentions concerning Cubans actually origi-nated in a statementby oneof the Respondent's own high-ranking man-agersThe actionsof the employees in circulating such rumors do notconstitute the kind of gratuitous appeal to ethnic prejudice thatSewellbrands as objectionable conduct SeeBeatriceGrocery Products,287NLRB 302 (1987) 610DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAll warehousemen employed by [Air Express]at its facility located at 2652-2658 N.W. 74thAvenue,Miami, Florida, excluding all otheremployees including drivers, office clericalemployees, professional employees, guards andsupervisors as defined in the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince October 27, 1987, the Union has requestedthe Respondent to bargain, and since November 5,1987, the Respondent has refused. We find that thisrefusal constitutes an unlawful refusal to bargain inviolation of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after November 5, 1987, tobargain with the Union as the exclusive collective-bargaining representative of employees in the ap-propriate unit, theRespondent has engaged inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection8(a)(5) and(1) of the Act, we shall order itto cease and desist, to bargainon requestwith theUnion, and, if an understanding is reached, toembody the understandingin a signed agreement.To ensure that the employees are accorded theservices of their selectedbargainingagent for theperiodprovided by law, we shall construe the ini-tial period of the certificationas beginningthe datetheRespondent begins tobargain ingood faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).8ORDERThe National Labor Relations Board orders thatthe Respondent, Air Express International Corpo-ration,Miami, Florida, its officers, agents, succes-sors, and assigns, shall1.Cease and desist fromaThe General Counsel requests that the remedy include a visdatonalclause authorizing the Board,for compliance purposes,to obtain discov-ery from the Respondent under the Federal Rules of Civil Procedureunder the supervision of the United States court of appeals enforcing thisOrder Under the circumstances of this case, we find it unnecessary toinclude such a clause, and we deny the General Counsel's requestChero-kee Marine Terminal,287 NLRB 1080(1988).(a)Refusing to bargain with Freight Drivers,Warehousemen and Helpers Local Union No. 390,an affiliate of International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,AFL-CIO as the exclusive bargainingrepresentative of the employees in the bargainingunit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All warehousemen employed by [Air Express]at its facility located at 2652-2658 N.W. 74thAvenue,Miami, Florida, excluding all otheremployeesincludingdrivers,officeclericalemployees, professional employees, guards andsupervisors as defined in the Act.(b) Post at its facility in Miami, Florida, copiesof the attached notice marked "Appendix."9Copies of the notice, on forms provided by the Re-gionalDirector for Region 12, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.9 If thisOrderis enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted byOrder of the Nation-alLaborRelations Board"shall read "Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcing an Orderof theNationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice. AIR EXPRESS INTERNATIONAL CORP.WE WILL NOTrefuse to bargain with FreightDrivers,Warehousemen and Helpers Local UnionNo. 390,an affiliate of International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of AmericaAFL-CIOas the exclusiverepresentative of the employees in the bargainingunit.WE WILL NOTin anylike orrelatedmannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reached611on terms and conditions of employment for ouremployees in the bargaining unit:All warehousemen employed by us at our fa-cility located at 2652-2658 N.W. 74th Avenue,Miami, Florida, excluding all other employeesincluding drivers, office clerical employees,professional employees,guards and supervisorsas defined in the Act.AIR EXPRESS INTERNATIONAL COR-PORATION